      Case 1:21-cv-20518-BB Document 5-4 Entered on FLSD Docket 02/11/2021 Page 1 of 2



      Genworth Life Insurance Company
      Genworth Life and Annuity Insurance Company
      3100 Albert Lankford Or.
      P.O.Box 10720
      Lynchburg, VA 24508-0720

                                                                       ODOM
                                                                       Stephen P Conlon
      August 19, 2008                                                  277 Birch St
                                                                       Bristol, CT 06010
      Stephen P Conlon
      277 Birch St
      Bristol, CT 06010




      Policy Number:        0000186679
      Insured:              Stephen P Conlon

      Dear Stephen Conlon,

      We have received your request to change the beneficiary on this contract(s).

      We are pleased to inform you that the change is complete and we have changed previous beneficiary
=le   designations as you requested. Our records now show:

      Primary Beneficiary:
      Stephen P Conlon 25%
            M Conlon 25%
11=
      Maddison A Conlon 50%

      We need the following information about the beneficiary to complete our record&

                - Date of birth:
                - Social Security Number:
                - Mailing Address:

      Please put this letter with your contract to reflect your records updated.

      If you have any questions, or if we may be of further assistance, please do not hesitate to contact us toll-free at
      1-888-325-5433 and our fax number is 1-888-325-3299.
                Case 1:21-cv-20518-BB Document 5-4 Entered on FLSD Docket 02/11/2021 Page 2 of 2




                Policy Number: 0000186679                                              Page 2 of 2




                Sincerely,

                SG
                Customer Service

                CC      G6005 American Brokerage Services Inc   Paul A Heyman




PM      W




SI



1.110.1.111•1
